Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 1 of 30                       PageID #: 4467




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

      JOSEPH CLIFTON SMITH,                        )
                                                   )
             Petitioner,                           )
                                                   )
      vs.                                          ) CIVIL ACTION NO. 05-00474-CG
                                                   )
                                                   )
      JEFFERSON S. DUNN,                           )
      Commissioner, Alabama                        )
      Department of Corrections,                   )
                                                   )
             Respondent.                           )
                                                ORDER

            This case is before the Court on remand from the Eleventh Circuit. (Docs. 72,

  73). For reasons which will be explained below, the Court finds that the Petitioner

  is intellectually disabled. Accordingly, Petitioner’s Writ of Habeas Corpus will be

  granted, and his death sentence will be vacated.

                                           BACKGROUND

            The Eleventh Circuit found that the factual determination by the Alabama

  Court of Criminal Appeals that “Smith conclusively did not possess significantly

  subaverage intellectual functioning was an unreasonable determination of the

  facts.” (Doc. 72, PageID.958). The Eleventh Circuit noted that the Alabama Court

  of Criminal Appeals came to that conclusion without conducting an evidentiary

  hearing and despite there being “trial evidence pointing to significant deficits in

  Smith’s intellectual functioning.” (Doc. 72, PageID.957).1 The Eleventh Circuit


  1   The Eleventh Circuit found that the Alabama appellate court was unreasonable in finding that
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 2 of 30                             PageID #: 4468




  found the determination unreasonable given the record evidence and “the fact that

  Alabama does not employ a strict IQ cut-off score of 70.” (Doc. 72, PageID.957-958).

  The Court also found that “the Alabama Court of Criminal Appeals’ finding that

  there was ‘no indication that Smith had significant defects in adaptive behavior’ is

  unsupported (and, in fact, contradicted) by the record and therefore unreasonable.”2

  (Doc. 72, PageID.960 (internal citations omitted)). The Eleventh Circuit reversed

  and remanded the case indicating that Smith should be allowed “to present an

  expert witness on his behalf” and directing the district court to determine whether

  to order discovery or an evidentiary hearing. (Doc. 72, PageID.961-962). The

  Eleventh Circuit stated that “[i]n doing so, we express no opinion as to whether

  Smith is intellectually disabled.” (Doc. 72, PageID.962).

          Upon remand, this Court ordered discovery (Doc. 78), and held an evidentiary

  hearing. The parties filed post hearing briefs. (Docs. 126, 129, 130).

                                              DISCUSSION

  A. Standard of Review

          Since the Eleventh Circuit has found the Alabama Court of Criminal Appeals

  unreasonably determined the facts, this Court must conduct an independent review



  Smith had pled only conclusory allegations that he met each of the three requirements for
  intellectual disability under Perkins and was also unreasonable in its determination of the merits –
  that Smith was not mentally retarded and could never meet the Perkins requirements. (Doc. 72,
  PageID.955, 957-958). There was trial evidence that Smith’s IQ could be as low as 69, given a
  standard error of measurement of plus-or-minus three points, and that Smith had deficits in
  intellectual functioning. (Doc. 72, PageID.957).
  2 As this Court will discuss herein, there was evidence “that would support a fact finding that Smith

  had significant limitations in at least two of the adaptive skills identified by both clinical definitions:
  (1) social/interpersonal skills and (2) self-direction.” (Doc. 72, PageID.959).


                                                       2
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 3 of 30             PageID #: 4469




  of the merits of the petitioner’s claim – without deferring to the state court’s factual

  findings. Panetti v. Quarterman, 551 U.S. 930, 954 (2007). “Petitioner has the

  burden of proof by a preponderance of the evidence not only with regard to IQ

  (intellectual functioning) and onset age, but also as to related limitations in the

  adaptive skill areas.” Holladay v. Campbell, 463 F. Supp. 2d 1324, 1341 n.21 (N.D.

  Ala. 2006), aff'd sub nom. Holladay v. Allen, 555 F.3d 1346 (11th Cir. 2009).

  B. Intellectual Disability

        As the Eleventh Circuit explained, “the United States Supreme Court held in

  Atkins that the execution of ‘mentally retarded’ individuals violates the Eighth

  Amendment of the Constitution.” (Doc. 72, PageID.951, citing Atkins v. Virginia,

  536 U.S. 304, 321 (2002)). “The Atkins Court, however, left ‘to the States the task of

  developing appropriate ways to enforce the constitutional restriction upon their

  execution of sentences.’ ” (Doc. 72, PageID.951). In Alabama, there are three

  requirements to establish intellectual disability: (1) “significantly subaverage

  intellectual functioning (an IQ of 70 or below),” (2) “significant or substantial

  deficits in adaptive behavior,” and (3) manifestation of “these problems . . . during

  the developmental period (i.e., before the defendant reached age 18).” (Doc. 72,

  PageID.951-952, quoting Ex parte Perkins, 851 So. 2d 453, 456 (Ala. 2002)). Though

  there has been some overlap in the evidence and arguments regarding these three

  requirements the Court will attempt to separate and discuss each below.

        1. Significantly Subaverage Intellectual Functioning




                                             3
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 4 of 30                      PageID #: 4470




         Petitioner contends that the Court should take into account the Flynn Effect3

  and the standard margin of error when considering Petitioner’s IQ exam scores.

  Petitioner points to two Supreme Court cases to support his Atkins claim – Hall v.

  Florida, 572 U.S. 701 (2014) and Moore v. Texas, 137 S.Ct. 1039 (2017). Respondent

  denies that these cases entitle Petitioner to relief in this case.

         In Hall, the Supreme Court ruled that Florida could not maintain a strict

  adherence to a cutoff IQ score of 70. Id. at 1994. The Court concluded “that a State

  cannot execute a person whose IQ test score falls within the test's margin of error

  unless he has been able to present additional evidence of intellectual disability,

  including testimony regarding adaptive deficits.” In re Henry, 757 F.3d 1151, 1154

  (11th Cir. 2014) (citing Hall, 572 U.S. at 723). Respondent argues that Hall does not

  apply because Alabama courts have not interpreted Alabama’s intellectual

  disability law to preclude consideration of other evidence of intellectual disability,

  including testimony regarding adaptive deficits when a person has an IQ over 70.

  However, Hall also made clear that courts should be “informed by the medical

  community’s diagnostic framework” which means “courts must consider the

  standard error inherent in IQ tests when a defendant’s test scores put him ‘within

  the clinically established range for intellectual-functioning deficits.’ ” Smith v.

  Comm'r, Alabama Dep't of Corr., 924 F.3d 1330, 1337 (11th Cir. 2019) (quoting Hall

  and Moore).




  3The “Flynn Effect” is a theory that IQ scores have been increasing over time and should be
  recalibrated in order to reflect this increase.


                                                   4
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 5 of 30                         PageID #: 4471




         In Moore, the Supreme Court reiterated that “where an IQ score is close to,

  but above, 70, courts must account for the test’s ‘standard error of measurement.’ ”

  Moore, 137 S.Ct. at 1049 (citing Hall). The Supreme Court in Moore vacated the

  determination by the Texas Court of Criminal Appeals, which utilized court-created

  factors (set forth in Ex parte Briseno, 135 S.W.3d 1 (Tex. Crim. App. 2004)) in lieu of

  considering clinical definitions of adaptive functioning. 137 S.Ct. at 1044. The

  Supreme Court found that by rejecting the medical guidance and clinging to the

  Briseno factors the Texas court had “failed adequately to inform itself of the

  ‘medical community’s diagnostic framework’.” Id. at 1053.

         It remains clear that the Court should consider the standard error inherent

  in IQ tests and in cases where a defendant’s test scores fall “within the clinically

  established range for intellectual-functioning deficits”, “defendants must be allowed

  to present additional evidence of intellectual disability, including testimony on

  adaptive deficits.” Smith v. Comm'r, Alabama Dep't of Corr., 924 F.3d 1330, 1337

  (11th Cir. 2019).4 In the instant case, the Defendant had IQ test scores as low as

  72, which according to testimony could mean his IQ is actually as low as 69 if you

  take into account the standard error of measurement.

         There is expert testimony that Smith’s intelligence is higher than his



  4 The Court notes that in Smith, the Eleventh Circuit refused to apply Moore because Moore was
  decided after the state court made its determination. However, in the case at hand the state court’s
  decision has been found to be unreasonable. As such, this Court is no longer constrained to consider
  only the reasonableness of the state court’s determination given the record before the state court but
  is instead tasked with conducting an independent determination of Petitioner’s intellectual
  functioning. Additionally, neither party has argued that Moore, Hall, or other cases decided after
  Petitioner’s state court proceedings should not apply for that reason.


                                                    5
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 6 of 30             PageID #: 4472




  previous scores indicated. Dr. Glen King, testified at the May 2017 hearing before

  this Court. Dr. King had reviewed some of Smith’s history and met with Smith to

  evaluate him. Dr. King met with Smith for approximately three hours and spent

  about 20 minutes interviewing and giving Smith a mental status examination. (Doc.

  125-1, PageID.2029-31). King administered the WAIS-IV IQ test to Smith and

  testified that Smith’s full-scale score on the test was 74. (Doc. 125-1, PageID.1983-

  84). The composite of Smith’s verbal comprehension and perceptual reasoning

  indexes (or GAI) on the WAIS-IV was 77. (Doc. 125-1, PageID.1984). Dr. King said

  Smith’s scores “can be an indication of a learning disability” rather than an

  intellectual disability. (Doc. 125-1, PageID.1985). Dr. King found Smith did not

  have significantly subaverage intellectual functioning and diagnosed Smith “as

  having likely a learning disability.” (Doc. 125-1, PageID.1988). Smith’s perceptual

  reasoning score was 86 but his verbal score was lower. (Doc. 125-1, PageID.1985).

  “[W]here a person has some average abilities and then is not functioning up to

  academic achievement expectations, that can indicate that that’s the reason for

  that.” “They will typically have lower verbal scores.” (Doc. 125-1, PageID.1985-86).

  Dr. King’s testimony only indicates that a learning disability might be the cause of

  Smith’s poor performance. Dr. King said his disability is "not otherwise specified,"

  because “I think there would have to have been additional assessment to determine

  the presence of that or to rule out the possibility that he really is functioning in the

  borderline range of ability.” (Doc. 125-1, PageID.1988). Petitioner points out that

  Smith’s school records do not indicate that there was ever a finding that Smith had




                                              6
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 7 of 30             PageID #: 4473




  a learning disability. (Doc. 130 PageID.4449, Doc. 126, PageID.2087-90). Even if

  Smith’s scores do not result from a learning disability, Smith’s overall score of 74 on

  the test administered by King was still above what is considered significant

  subaverage intellectual functioning. Dr. King testified that the WAIS-IV test

  indicated a 95 percent confidence level that Smith’s IQ was between 70-79. (Doc.

  125-1, PageID.1985).

        Dr. King also testified that if there are multiple sources of IQ over a long

  period of time it contributes to the construct of validity indicating what a true IQ

  score is for an individual. (Doc. 125-1, PageID.1987). In Smith’s case, multiple IQ

  scores (in fact, all of Smith’s scores if you do not consider the standard error) taken

  over a long period of time place him in the borderline range, functioning just above

  intellectual disability. (Doc. 125-1, PageID.1987-1988). Dr. King testified that there

  “are five IQ scores that were obtained over a lengthy period of time by different

  examiners under different conditions and they are all in the borderline range of

  intellectual functioning.” (Doc. 125-1, PageID.2020). While this leans in favor of

  finding that Smith does not have significant subaverage intellectual functioning,

  the Court does not find it strong enough to conclude that Smith is not intellectually

  disabled without considering evidence of his adaptive deficits. Smith did not

  consistently score so high that the Court is confident that the lowest score can be

  thrown out as an outlier or that the standard error for the tests can be disregarded.

  Although some tests indicate Smith does not have significant subaverage

  intellectual functioning, this Court concludes that additional evidence must be



                                             7
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 8 of 30             PageID #: 4474




  considered, including testimony on the Defendant’s adaptive deficits.

        The Court declines to apply the Flynn Effect. “While [the Eleventh Circuit

  has] previously said that the Flynn Effect may be considered in determining a

  defendant’s IQ, see Thomas v. Allen, 607 F.3d 749, 753 (11th Cir. 2010), neither [the

  Eleventh Circuit] nor the Supreme Court has required courts to do so.” Smith v.

  Comm'r, Alabama Dep't of Corr., 924 F.3d 1330, 1342 (11th Cir. 2019). There was

  expert testimony at the hearing before this Court that there are conflicts within the

  research about whether to apply the Flynn effect. (Doc. 125-1, PageID.1991). The

  Flynn effect is a “theory” and there are problems with the research supporting it.

  (Doc. 125-1, PageID.1990-1991). According to testimony before this Court, neither

  the American Psychological Association nor the Division of Developmental

  Disabilities of the Alabama Department of Mental Health and Mental Retardation

  apply the Flynn effect. (Doc. 125-1, PageID.1964-1965, 1968-1969). The Flynn effect

  is reportedly not applied in social security cases, in vocational rehabilitation cases

  or in school admission testing. (Doc. 125-1, PageID.1992). Moreover, the utility of

  applying it here is questionable since there is already expert evidence to

  demonstrate that Defendant’s IQ, after considering the standard error of

  measurement, may be as low as 69. The Court merely notes that if the Flynn Effect

  were taken into consideration, Smith’s scores would likely be adjusted lower.

        At the time of his criminal trial, Smith was examined by Dr. James F. Chudy

  who produced a Psychological Evaluation report dated Sept. 6, 1998. (TR Transcript

  VOL. 6, pp. 912-21). The Court notes that prior to Atkins, evidence of intellectual



                                             8
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 9 of 30           PageID #: 4475




  disability (then termed “mental retardation”) was considered “a two-edged sword: it

  may diminish his blameworthiness for his crime even as it indicates that there is a

  probability that he will be dangerous in the future.” Burgess v. Comm'r, Alabama

  Dep't of Corr., 723 F.3d 1308, 1318 (11th Cir. 2013) (citation omitted). “Because

  evidence of mental retardation was a ‘two-edged sword’ a defendant could

  reasonably decide not to highlight his mental retardation.” Id. (citations omitted).

  Thus, at the time of his trial, Smith had no real incentive to present testimony to

  support a finding that he was intellectually disabled. At trial, Dr. Chudy found that

  Smith “was mentally competent and capable in assisting his attorney in his defense

  and that Smith knew right from wrong. (TR Transcript VOL. 6, p. 916). Dr. Chudy

  also found that:

        Mr. Smith’s thinking was coherent and for the most part logical but
        that at times it was necessary to re-state questions in more elementary
        forms so that he could understand them. His comprehension is limited
        and it is clear that he lacks much insight or awareness into his
        behavior. During the course of the interview and test administrations
        there were no signs of psychotic behavior or deviations from reality.
        When he did not understand a question, he was not reluctant in asking
        for clarification. He even went so far as to ask for clarification several
        times so that he could answer questions to the best of his ability.

        During the administration of the tests, Mr. Smith maintained a fairly
        good attitude and seemed to put forth his best effort, showing fairly
        good persistence. However, he struggled at times in understanding
        some of the tasks which required repeating the instructions on several
        occasions.

  (Id. at p. 917). Dr. Chudy reported that Smith was administered the WAIS-R and

  that he scored a Verbal IQ of 73, a Performance IQ of 72 and a Full-Scale IQ of 72

  which places him at the 3rd percentile in comparison to the general population.



                                            9
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 10 of 30            PageID #: 4476




  (Id.). Dr. Chudy further found the following:

        These scores place him in the Borderline range of intelligence which
        means that he operates between the Low Average and Mentally
        Retarded range. Actually these scores place him at a level closer to
        those individuals who would be considered mentally retarded.

        Analysis of the specific subtests of the WAIS-R showed that Mr. Smith
        displayed major deficiencies in areas related to academic skills. He
        functioned well below average in his recall of learned and acquired
        information. (Information). He was also quite weak in word knowledge
        and usage (Vocabulary) and mental mathematical computation
        (Arithmetic). Other areas of noted weakness had to do with his social
        skills. He scored well below average in skills having to do with social
        reasoning and learning how to respond effectively in social situations
        (Comprehension). He also showed a major deficiency in his ability to
        predict social sequences of action (Picture Arrangement).

  (Id.). Dr. Chudy found that Smith did not seem to learn from his experiences

  because he “does not think through things” and “his mind-set provides little basis

  for acting in a consistently sensible manner or learning from experience.” According

  to Dr. Chudy, Smith’s thinking was “vague, easily confused and he is often

  overwhelmed with incomprehensible feelings or impulses that he does not

  understand.” (Id. at p 919).

        After considering the above, the Court finds it is not clear whether Smith

  qualifies as having significantly subaverage intellectual function. The only thing

  clear is that Smith strives to answer questions to the best of his ability and is not

  malingering. As stated above, additional evidence must be considered, including

  testimony on the Defendant’s adaptive deficits to determine whether Smith is

  intellectually disabled. This is a close case, and the Court concludes that at best

  Smith intelligence falls at the low end of the Borderline range of intelligence and at



                                            10
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 11 of 30            PageID #: 4477




  worst at the high end of the required significantly subaverage intellectual

  functioning. As such, the Court finds that whether Smith is intellectually disabled

  will fall largely on whether Smith suffers from significant or substantial deficits in

  adaptive behavior, as well as whether his problems occurred during Smith’s

  developmental years.

         2. Deficits in Adaptive Behavior

         Because IQ test scores are approximations of conceptual functioning, IQ

  scores alone “may be insufficient to assess reasoning in real life situations and

  mastery of practical tasks.” See Freeman v. Dunn, 2018 WL 3235794, at *70 (M.D.

  Ala. July 2, 2018) (quoting AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND

  STATISTICAL MANUAL OF MENTAL DISORDERS 37-38 (5th ed.) (“DSM-V”)).

         For example, a person with an IQ score above 70 may have such severe
         adaptive behavior problems in social judgment, social understanding,
         and other areas of adaptive functioning that the person's actual
         functioning is comparable to that of individuals with a lower IQ score.
         Thus, clinical judgment is needed in interpreting the results of IQ
         tests.

  Id. (quoting DSM-V at p. 37). “[T]he Diagnostic Statistical Manual of Mental

  Disorders states that adaptive functioning refers ‘to how well a person meets

  standards of personal independence and social responsibility, in comparison to

  others of similar age and sociocultural background.” Schrader v. Acting Com'r of the

  Soc. Sec. Admin., 632 F. App'x 572, 576 n.3 (11th Cir. 2015) (quoting DSM-V at p.

  37).

         The Eleventh Circuit explained the general standard for determining



                                            11
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 12 of 30               PageID #: 4478




  whether Smith has significant or substantial deficits in adaptive behavior as

  follows:

         Neither the Alabama legislature nor the Alabama Supreme Court has
         defined what constitutes “significant or substantial deficits in adaptive
         behavior.” See id. But the Alabama Supreme Court has applied
         generally the “most common” or “broadest” definition of mental
         retardation, which reflects “the clinical definitions considered in
         Atkins.” In re Jerry Jerome Smith v. State, No. 1060427, 2007 WL
         1519869, at *7 (Ala. May 25, 2007). And “significant or substantial
         deficits in adaptive behavior” means, under the clinical definitions
         considered in Atkins, a petitioner must show limitations in two or more
         of the following applicable adaptive-skill areas: communication, self-
         care, home living, social/interpersonal skills, use of community
         resources, self-direction, health and safety, functional academics,
         leisure, and work.” Atkins, 536 U.S. at 308 n.3, 122 S. Ct. at 2245 n.3
         (citing the American Association on Mental Retardation and American
         Psychiatric Association’s definitions of mental retardation). Thus, we
         use that common clinical definition in considering this case. Cf. Lane v.
         State, ___ So.3d ___, ___ No. CR-10-1343, 2013 WL 5966905, at *5 (Ala.
         Crim. App. Nov. 8, 2013) (“In order for an individual to have
         significant or substantial deficits in adaptive behavior, he must have
         concurrent deficits or impairments in . . . at least two of the following
         skill areas: communication, self-care, home living, social/interpersonal
         skills, use of community resources, self-direction, functional academic
         skills, work, leisure, health and safety.” (quotation marks omitted)).

  (Doc. 72, PageID.952-953, footnote omitted). The Eleventh Circuit found there was

  evidence “that would support a fact finding that Smith had significant limitations in

  at least two of the adaptive skills identified by both clinical definitions: (1)

  social/interpersonal skills and (2) self-direction.” (Doc. 72. PageID.959).

         According to Dr. King, Smith’s prison records indicate Smith functioned

  normally in prison. (Doc. 125-1, PageID.2016). At the May 2017 hearing in this

  case, Sergeant Christopher Earl, a correctional sergeant over the segregation and

  death row units at Holman prison, testified that Smith functions as a “tier runner”



                                              12
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 13 of 30           PageID #: 4479




  on his tier which has 20-24 inmates. (Doc. 125, PageID.1818-19). As a tier runner,

  Smith passes out juice and trays, microwaves things for inmates, “get lists up when

  we're putting out walks or church lists, things like that.” (Doc. 125, PageID.1819).

  Earl testified that the way tier runners are chosen is as follows:

        We talk to the other inmates on the tiers and make sure that they all
        get along with them. Typically you want somebody that's clean, takes
        care of theirself. You know, somebody that can get along with
        everybody on a tier.

  (Doc. 125, PageID.1819). According to Earl, Smith does a good job as a tier runner

  and does not need much supervision. (Doc. 125, PageID.1819). Earl also testified

  that he has conversations with Smith about things going on inside the prison,

  things going on in the news and current events. (Doc. 125, PageID.1819-20). Earl

  testified that Smith seems to understand what they talk about and Smith responds

  appropriately when Earl asks him questions. (Doc. 125, PageID.1820). Earl also

  said Smith seems to have no problem making the “walk list” which consists of going

  down the tier and writing down the cell numbers of prisoners that want to go on a

  walk each day. (Doc. 125, PageID.1820-21).

        Earl’s testimony indicates Smith possesses or has developed some functional

  skills that have enabled him to perform certain tasks well in prison. However, the

  Eleventh Circuit has made clear that “the focus of the adaptive functioning inquiry

  should be an individual’s adaptive deficits—not adaptive strengths. Smith v.

  Comm'r, Alabama Dep't of Corr., 924 F.3d 1330, 1337 (11th Cir. 2019) (citing Moore).

  “After Moore, states cannot ‘weigh’ an individual’s adaptive strengths against his

  adaptive deficits.” Id. Additionally, there can be little reliance on Smith’s behavior


                                            13
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 14 of 30               PageID #: 4480




  in prison because “[c]linicians ... caution against reliance on adaptive strengths

  developed ‘in a controlled setting,’ as a prison surely is.” Moore v. Texas, 139 S. Ct.

  666, 669 (2019)(“Moore II”). As Dr. Fabian noted, Smith’s prison records do not

  mean a lot because it is such a controlled and structured setting there and a lot is

  provided for him. (Doc. 125, PageID.1903-04). Smith “doesn’t need to go get health

  insurance, buy a car, pay for a cell-phone bill, pay for rent, get a job, fill out

  applications, see a doctor, pay for medical insurance” or perform many other normal

  independent living requirements. (Doc. 125, PageID.1903). The Court also notes

  that while Earl believed Smith understood their conversations, it has not been

  suggested that Earl has any expertise in assessing a person’s intellectual

  functioning.

         Dr King believes the only standardized instrument available to assess

  Smith’s adaptive functioning is the ABAS-3, on which Smith has no score of three or

  below. Based on those scores as well as Dr. King’s interview with Smith, the

  history Smith gave and other records, Dr King opined that Smith has no significant

  deficiencies in adaptive functioning. (Doc. 125-1, PageID.2023). Dr. King testified

  that Smith had a pretty good memory of his life events and family history and that

  he recalled educational placements from early childhood which were quite cogent

  and coherent and more detailed that Dr. King expected. (Doc. 125-1, PageID.1980).

  Dr. King testified that Smith provided the following information:

         He was able to tell me that his mother was deceased recently at age 69
         and he was able to tell me that she had apparently had a fall or an
         accident and that she had high blood pressure, back problems,
         indicated that -- spontaneously with me -- that she loved him and all of


                                              14
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 15 of 30           PageID #: 4481




        the brothers and sisters. He was able to report that his parents
        divorced when he was approximately age nine, that his father deceased
        at approximately age 70, when he had complications from hip surgery,
        with a resultant cerebral vascular accident, which he referred to, I
        think, as a stroke.

        It was also reported that his father may have lingered to some extent
        in terms of his stroke and that he also added spontaneously that he
        and his father never got along very well.

        He reported that when he was approximately age nine his parents
        divorced and he was back and forth between the two parents, but his
        mother remarried when he was approximately age 11 to Hollis Luker
        and that his mother eventually divorced Mr. Luker after Mr. Smith
        was incarcerated.

        He reported his father had remarried when he was approximately age
        11 or 12 and that he was able to identify his stepmother as Connie
        Dickinson; reported that they eventually divorced as well.

  (Doc. 125-1, PageID.1980-81). Petitioner argues that these supposed strengths

  should not be relied upon because they come solely from Smith’s self-reports. Dr.

  King stated that he had no records to check that these facts were correct but that he

  interviewed one of Smith’s sisters who supported some of the information. The

  sister indicated that Smith “did in fact get moved back and forth between the two

  families on a fairly consistent basis” but she “was somewhat young by the time that

  he first left the family.” (Doc. 125-1, PageID.1981).

        There was expert testimony at the hearing before this Court that the

  American Association of Intellectual and Developmental Disabilities (AAIDD)

  cautions against reliance on self-reporting. Self-reports are often inaccurate

  “because persons with mild ID tend to try to mask or hide their intellectual

  disability” and “often claim capabilities they don't have.” (Doc. 125, PageID.1720).



                                            15
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 16 of 30          PageID #: 4482




  Dr. John Fabian testified that he concluded from his interviews with Smith that

  Smith “has not wanted to be found intellectually disabled” and “is embarrassed/

  offended by this.” (Doc. 125-1, PageID1914). Dr. Fabian opined that Smith is at risk

  for exaggerating his skills and abilities because he does not have insight and he

  does not want to look deficient. (Doc. 125-1, PageID.1914). Self-reports are used as

  “the last resort when there are, you know, no other collateral informants or the

  individual cannot be assessed one-on-one with other means.” (Doc. 125,

  PageID.1913). Petitioner points out that some of the details reported by Smith to

  Dr. King were wrong. For instance, Smith’s mother was 63 (not 69) when she died,

  and Smith’s father was 64 (not 70) when he died. Dr. King also acknowledged that

  Smith told him he had not attended school beyond the sixth grade, but records show

  he did not leave school until he was in the eighth grade. (Doc. 125-1, PageID.2026).

  Smith also reported to Dr. King that he was drinking on a daily basis from the age

  of 20 until age 27 when he was arrested. But Smith was actually incarcerated from

  age 19 to 26 and then again at 27. (Doc. 125-1, PageID.2027-28).

        Dr. King also relied on Smith’s self-report that Smith never had a driver’s

  license or permit but that he drove anyway, and he indicated that he had possession

  of his own vehicles and that he had quite a few of them. Smith reported that the

  last vehicle he had was an 84 Ford pickup that he bought himself. (Doc. 116-6,

  PageID.4160). However, Smith’s mother had previously reported to Dr. Fabian that

  Smith had never owned a vehicle and Melissa Espinal reported that she never saw

  Smith drive a vehicle. (Doc. 116-1, PageID.2317).



                                           16
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 17 of 30           PageID #: 4483




        Smith reported to Dr. King that he had a significant work history. Smith

  reported that he first started mowing grass and doing light lawn maintenance

  between the ages of 13 and 14 and that he made $400 or $500 per week and that

  was more than his father was making. Smith reported that he did roofing, painting,

  and he worked offshore on rigs and supply boats and would also install swimming

  pools and do landscaping. Smith’s last job was landscaping which he reports he did

  for two years. According to Smith, he always had money in his pocket and he always

  worked full time and got along well with fellow employees and his employers. (Doc.

  116-6, PageID.4160).

        Smith’s social security records do not show regular or consistent employment

  or income. (Doc. 116-1, PageID.2111-15). However, at the hearing before this Court

  Smith reported that he did whatever he could do “as long as I didn’t have to pay no

  taxes.” (Doc. 125, PageID.1847). Thus, Smith could have had income that did not

  show up in his social security records. But other facts indicate Smith had little

  income. Smith’s mother and Melissa Espinal both reported to Dr. Fabian that Smith

  never consistently held a job. Smith’s mother reported that Smith did not work full

  time and did not have a bank account. (Doc.125-1, PageID.1913). Dr. King testified

  that he did not believe Smith had much money, he never saved any money and

  would spend any money he got. (Doc.125-1, PageID.1912). And Smith was

  incarcerated from the age of 19 until present, except for approximately one year

  from the age of 26 until the age of 27 when he went back in prison. (Doc. 125,

  PageID.1846-47). Smith was released from prison at the age of 27 and was out for



                                            17
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 18 of 30               PageID #: 4484




  three days before the incident for which he is now incarcerated.

        Smith was able to tell Dr. King about some current events (specifically that

  the President of the United States had fired the Attorney General) and that he

  knew who the current and past president was. Smith could reportedly identify his

  Social Security number, his AIS number, his address at Holman Prison, and was

  oriented as to person, place, and time. (Doc. 125-1, PageID.1989). Dr. King testified

  that although an intellectually disabled person might know some of these facts it is

  not likely that an intellectually disabled person would know all of these facts. (Doc.

  125-1, PageID.1990).

        However, Dr. Reschly disagreed with Dr. King. Dr. Reschly testified that he

  had “evaluated a number of persons who clearly meet the criteria for intellectual

  disability who have known those things generally because they are used over and

  over and they are memorized over time.” Dr. Reschly also noted that Smith was not

  able to give his full Social Security number -- he was not able to give the first five

  digits and could only remember and give the last four digits of his social security

  number. (Doc. 125-1, PageID.2074).

        Dr. King administered “the assessment for adaptive functioning, the ABAS-

  3,” and Smith “generated scores that were well above the cutoff that we use

  typically for consideration of intellectual disability in terms of adaptive

  functioning.” (Doc. 125-1, PageID.2017). Dr. King testified that he read the

  questions to Smith because he was concerned about Smith’s reading capability – the

  ABAS allows the reports to be read when somebody does not have the ability to read


                                             18
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 19 of 30             PageID #: 4485




  or there is a question about vision. (Doc. 125-1, PageID.2032-34). The ABAS-3

  measures eight different areas and usually, a score of three or below in any area

  would be considered a significantly deficient score. (Doc. 125-1, PageID.2017).

  Smith’s lowest score was a six and ranged from six to ten, ten being average. (Doc.

  125-1, PageID.2017-18).

        As to records from Smith’s youth, Dr. King testified that Smith “may have

  had some problems with adaptive functioning when he was in school, but I don't

  think that that was the result of intellectual deficiency.” Dr. King explained that he

  thought “it was just as easily or more easily explained by what was going on at

  home” that Smith had “[s]ome lower, perhaps, intellectual ability” and also that he

  started to use alcohol at a fairly young age. (Doc. 125-1, PageID.2018). Dr. Reschly

  admitted that if Smith continued to consume alcohol at a high level around the ages

  of 11, 12 and 13 as reported it would have affected both his intellectual

  performance, his academic skill acquisition and possibly his social relations. (Doc.

  125, PageID.1812). Dr Reschly also admitted that the fact that Smith was

  physically abused and that his parents divorced and shifted him back and forth

  between them and between schools might have also affect his development of

  adaptive functioning and his acquisition of social skills. (Doc. 125, PageID.1812-13).

  Dr. King noted that Smith was placed in EC classes, which are for emotionally

  conflicted students – “children who are determined to be having a lot of behavioral

  problems, psychological adjustment problems.” (Doc. 125-1, PageID.2005). Dr. King

  testified that emotional handicaps do not mean a person has limitations in adaptive



                                            19
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 20 of 30            PageID #: 4486




  functioning. (Doc. 125-1, PageID.2005). Dr. King stated that there was only one or

  two pages out of Smith’s entire school record that designated Smith as EMR. (Doc.

  125-1, PageID.2005-06). According to Dr. King, Smith’s poor behavior at school is

  an indication “of what was happening with this child at that time overall in his life.”

  (Doc 125-1, PageID.2007). However, the Supreme Court has found that a

  detrimental home life - such as one that involves traumatic experiences like

  childhood abuse and suffering – is considered a risk factor for intellectual disability.

  Moore v. Texas, 139 S. Ct. 666, 669 (2019)(“Moore II”) (citing Moore). “Clinicians

  rely on such factors as cause to explore the prospect of intellectual disability

  further, not to counter the case for a disability determination.” Moore, 137 S. Ct. at

  1051 (citation omitted). Additionally, evidence of a personality disorder or of

  mental-health issues is “not evidence that a person does not also have intellectual

  disability.” Moore II, 139 S. Ct. at 671 (quoting Moore). Mental-health professionals

  recognize that “many intellectually disabled people also have other mental or

  physical impairments, for example, attention-deficit/hyperactivity disorder,

  depressive and bipolar disorders, and autism.” Moore, 137 S. Ct. at 1051 (citation

  omitted).

        Dr. Fabian points to Dr. Chudy’s findings at the time of trial which indicated

  Smith had emotional problems. Dr. Fabian found that Smith has difficulties coping

  with his emotional problems. Dr. Fabian pointed to Dr. Chudy’s opinion and stated

  that he agreed completely with the following points made by Dr. Chudy:

        [Smith] takes little notice of things around him unless it’s intended to
        protect him from potential harm. Does not think through things. This


                                             20
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 21 of 30            PageID #: 4487




        mindset provides little basis for acting in a consistently sensible
        manner or learning from experience. He did not seem to learn from
        experience even when it involves bringing pain to himself or those
        closest to him. In essence, his thinking is vague, he’s easily confused ...,
        he’s often overwhelmed with incomprehensible feelings or impulses
        that he does not understand.

  (Doc. 125, PageID.1899). Dr. Fabian went on to say that Dr. Chudy talks about

  Smith’s emotional personality functioning as being equally dysfunctional. Dr.

  Fabian testified that “these points” “can be related to other disorders potentially,

  but also would be consistent with intellectual disability.” (Doc. 125, PageID.1899).

        Dr. Fabian found that looking at Smith’s employment history, the jobs were

  not complicated and were consistent with his intellectual disability and adaptive

  deficits. (Doc 125, PageID.1893-94).

        According to Dr. Fabian his interviews with Smith’s mother and Melissa

  Espinal and her sister Melanie Espinal indicated that Smith had deficits in

  communication, reading, writing, functional academics, self-direction, and social

  skills. (Doc. 125, PageID.1989-1901). Melanie and Melissa were mid-teenagers

  when they knew Smith, who was about 10 years older. They reported that Smith,

  though much older, was easily led and wanted to fit in. They indicated that Smith

  did not think about what he wanted to do in the future and was more impulsive,

  living day by day in a hotel without a lot of goals. He was really “gullible, naïve,

  wasn’t really self sufficient or independent in living. Didn’t seem to cook food, buy

  groceries, was often hanging around them.” Smith “was a grown man trying to

  impress me, as a kid” and had difficulties understanding things. (Doc. 124,

  PageID.1900-01).


                                             21
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 22 of 30           PageID #: 4488




        Smith’s mother also indicated he was a follower, he did not work consistently,

  had difficulties in school, was in special education classes, did not have insurance or

  a bank account and had problems with frustration tolerance and attention. (Doc.

  125, PageID.1901).

        Dr. Fabian also pointed out that Smith had difficulties with following laws

  and with reckless behaviors that were impulsive and not thought out well. (Doc.

  125, PageID.1902). Smith was not in the community very long to demonstrate, but

  he was not able to maintain independent living skills from a practical or adaptive

  domain perspective. Dr. Fabian opined that Smith falls in the “mild intellectually

  disabled range.” (Doc. 125, PageID.1902).

        Dr. Fabian administered the Independent Living Scales test or ILS on Smith.

  The ILS assesses “one-on-one functional adaptive function”:

        So basically I bring in a phone book, I’m bringing in a watch, or I’m
        asking him what the purpose of a will is, what would he do if he had a
        pain in his chest, things like that. How he feels about himself relative
        to his self-esteem, how many friends he has. So it gets at a number of
        areas of adaptive functioning – memory, managing money,
        health/safety needs – where I assessed him one on one.

  (Doc. 125, Page ID.1879). According to Dr. Fabian the ILS test indicated Smith had

  deficits in most areas.

        [H]e had difficulties with memory orientation, giving him some
        different information that he had to recall over time. His ability to use
        money, to understand how money works was impaired. I mean, he had,
        I mean deficits in every area. So we look at the areas of memory
        orientation, money management, managing home transportation,
        those questions, you know, how he gets things fixed in his home versus
        using a map, you know, to drive from point A to point B.



                                            22
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 23 of 30           PageID #: 4489




        Health and Safety really gets into taking care of his hygiene and
        communicating with doctors, for example. Now he scored well on that.
        And I think, by my experience interviewing him, he’s been knocking
        out his hygiene pretty well in prison.

        He also had significant difficulties or deficits with social adjustment.
        This is more how he feels about himself, his emotional perception of
        himself. Granted he’s on death row and his relationships and
        interpersonal functioning is, you know altered. But some of these
        questions had to do with values of self/others, for example.

  (Doc. 125, PageID.1889-90). Smith scored a standard score of 59 on the ILS, which

  Dr. Fabian testified was consistent with those in the mild intellectually disabled

  group which ranges from 57.4 to 78.4. (Doc. 125, PageID.1890).

        Dr. King criticized Dr. Fabian’s use of the ILS to assess Smith’s adaptive

  functioning. According to King, the ILS is not recommended for assessing adaptive

  behavior. Dr. King testified that he uses the ILS “quite frequently,” for other

  situations, typically when he is asked to “evaluate individuals who are in need of a

  conservatorship or guardianship, as an older adult, to determine whether they can

  manage their financial affairs and to determine whether they can manage

  themselves personally.” (Doc. 125-1, PageID.2013).

        Dr. Fabian on the other hand testified that “the ILS is probably the most

  readily used adaptive functioning one-on-one test used nationally in forensic

  psychology, [and] forensic neuropsychology.” (Doc. 125-1, PageID.1959).

  Additionally, the Court questions the veracity of Dr. King’s criticism since Dr. King

  utilized the ILS test in a prior Atkins case and testified that “the ILS measures a

  person's ‘ability to live independently, and it measures adaptive functioning in a

  number of different domains,’ including health and safety, money management,


                                            23
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 24 of 30            PageID #: 4490




  social adjustment, and problem solving.” Tarver v. State, 940 So. 2d 312, 324 (Ala.

  Crim. App. 2004).

        Dr. Fabian administered other tests that were not specifically geared toward

  adaptive functioning deficits but that he found indicated such deficits. According to

  Dr. Fabian, Smith’s results on the Neuropsychological Assessment Battery showed

  that Smith’s verbal abstract reasoning skills “were mildly to moderately impaired

  which ... showed me that he had a difficulty with abstract reasoning when given

  information about different people and he had put them together in different

  groups.” (Doc. 125, PageID.1876-77).

        Also, the Green Emotional Perception Test is correlated with intelligence, but

  there is also “an emotional, intellectual, and a perception and an adaptive

  component to it essentially assessing his ability to not really focus on what is said

  but how it’s said for emotional tones: angry, sad, happy, what tone is the person

  saying.” According to Dr. Fabian, Smith had some significant impairments on that

  test regarding “emotional perception, which is very adaptive as well.” (Doc. 125,

  PageID.1878).

        The Expressive One-Word Picture Vocabulary Test is a test of language.

  Smith showed significant impairments on that test, as well as on the Receptive

  One-Word Picture Vocabulary test. These tests correlate to intelligence, but also

  relate to functional academics or conceptual areas of adaptive functioning and

  academic achievement. Smith’s scores on these tests indicate his ability to express

  and receive language is significantly impaired on the first percentile for expressive


                                            24
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 25 of 30                            PageID #: 4491




  and the third percentile for receptive. Dr. Fabian testified that those scores are

  consistent with someone who is intellectually disabled. (Doc. 125, PageID.1880-81).

          Additionally, Dr. Fabian administered the Social Cognition Test, which

  focuses on social perception and being able to process “not only affect and emotion to

  pictures and faces, but it gets more difficult, where they have to select a

  photograph, then interacting pairs of people, they listen to a statement made by a

  person and they have to decide which person or which couple, group of people, that

  statement went to.” Dr Fabian found that Smith’s results were similar to his

  results on the Emotional Perception Test and indicated significant impairments to

  the social functioning prong of intellectual disability. (Doc. 125, PageID.1882-83).

          According to Dr. Fabian, Smith meets the adaptive functioning prong and the

  intellectual functioning prong of intellectual disability. (Doc. 125, PageID.1903). Dr.

  King clearly disagrees. As mentioned above, the Court finds this to be a close case

  and whether Smith has significant or substantial deficits in adaptive behavior

  largely comes down to which expert is believed. After reviewing the testimony of the

  experts and Smith’s own testimony, the Court concludes that Smith has significant

  deficits in adaptive behavior. The Court finds Smith has significant deficits in

  social/interpersonal skills, self-direction, independent home living, and functional

  academics5. Although Smith has been able to function sufficiently in a controlled


  5Functional academics has been defined as: “cognitive abilities and skills related to learning at
  school that also have direct application in one's life (e.g., writing; reading; using basic practical math
  concepts ... ).” Tharpe v. Humphrey, 2014 WL 897412, at *23 (M.D. Ga. Mar. 6, 2014), aff'd sub nom.
  Tharpe v. Warden, 834 F.3d 1323 (11th Cir. 2016). “It is important to note that the focus of this skill
  area is not on grade-level academic achievement, but, rather, on the acquisition of academic skills
  that are functional in terms of independent living.” Id.


                                                     25
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 26 of 30                     PageID #: 4492




  prison setting, he appears incapable of behaving as a socially responsible adult or of

  living independently outside of prison. The Court finds Smith has shown by a

  preponderance of the evidence that he has significantly subaverage intellectual

  functioning and significant deficits in adaptive behavior.

         3. Manifestation During the Developmental Period

         The “sub-average intellectual functioning and the deficits in adaptive

  behavior must be present at the time the crime was committed as well as having

  manifested themselves before age 18.” Smith v. State, 213 So. 3d 239, 248 (Ala.

  2007). Smith’s earliest records indicate that he seemed to do okay in first grade but

  made no progress in reading in second or third grade, and that prompted his

  referral by the school district to special services for evaluation. (Doc. 125,

  PageID.1759). The ultimate recommendation placed Smith in EC Resource

  classes,6 requiring 10-20 hours in classes for emotional conflict issues and special

  education. (Doc. 125 PageID.1765). When Smith was in third grade his reading

  level was at the first grade, third month level, his math was at the second grade,

  first month level, and his language was at the zero (or kindergarten) grade, first

  month level. (Doc. 125, PageID.1760). At the age of 12 when Smith was repeating

  the sixth grade, he was tested again on the WISC-R and received a full-scale score

  of 74 and was found to be reading at the fourth-grade level, fifth month, he was

  spelling at the third grade, sixth month level and he performed in math at the third



  6“EC” stood for “emotionally conflicted” which was the term Alabama used at that time for what was
  called elsewhere “emotional behavior.” (Doc. 125 PageID.1765).


                                                 26
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 27 of 30                         PageID #: 4493




  grade, ninth month level. (Doc. 125, PageID.1767-1771). There are records that

  indicate Smith was enrolled in EC resource classes during his 6th grade year and

  records that indicate Smith was enrolled in EMR classes in the 7th and 8th grades.

  (Doc. 116-1, PageID.2116-2208). “EMR” referred to “educable mentally retarded,”

  which was a term used in Alabama in the late 70s and early 80s for a person with

  an IQ score below 75 who also had deficits in adaptive behavior and was “largely

  parallel to the criteria used to identify mild intellectual disability today.” (Doc. 125,

  PageID.1754-55).

         Dr. Reschly7 testified that Smith’s school records show the kinds of behaviors

  that are associated with and denote mild intellectual disability or what was called

  EMR. (Doc. 125, PageID.1781). A Walker Problem Behavior Checklist was

  administered on Smith in the fourth grade that indicated Smith had problems

  acting out, he was withdrawn, he had issues with distractibility and problems with

  peer relations. (Doc. 125, PageID.1766-67). In 1982 Smith was reevaluated because

  regulations required that a child’s disability status be reevaluated every three




  7 The Court notes that Respondent contends that the undersigned should refuse to credit Dr.
  Reschly’s testimony because he did not personally evaluate Smith. Most of Dr. Reschly’s testimony
  consisted of an overview of intellectual disability and a review of Smith’s school records. Dr. Reschly
  opined that Smith met the requirements for intellectual disability before the age of eighteen.
  Obviously, Reschly could not go back and interview Smith at an early age. The school records and
  family accounts of Smith’s childhood are the best information available now on Smith’s intellect prior
  to the age of eighteen. The Court agrees that the reliability and validity of opinions based merely on
  past records is limited but also recognizes that Dr. Reschly has specialized knowledge on special
  education and the assessment of intellectual disability in school age children.
  Respondent also points to cases where Dr. Reschly’s testimony has been discredited. However, as
  Smith argues, disagreements and different opinions are the very heart of litigation and the fact that
  a court disagreed with one expert in favor of another does not mean the expert’s testimony should
  henceforth be disbelieved. The expert’s testimony was simply not enough to overcome the opposing
  testimony in these prior cases.


                                                    27
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 28 of 30              PageID #: 4494




  years. (Doc. 125, PageID.1767). Smith scored a full-scale IQ of 74 or 75 which

  would be adjusted to 72 and which fell within the State of Alabama’s requirements

  for diagnosis as EMR. (Doc. 125, PageID.1768-69). Much of the Walker Problem

  Behavior Checklist relates to social functioning or the social domain of adaptive

  behavior. (Doc. 125, PageID1779-80). Reschly testified that Smith’s peer relations

  were rated as being very low or poor and some of the descriptions of Smith’s

  behavior, such as not complying and making an inappropriate comment about a

  teacher, “reflect social domain deficits in adaptive behavior.” (Doc. 125,

  PageID.1780).

        Dr. Fabian also found Smith’s school records indicated social domain

  problems. Dr. Fabian noted that during the developmental years, Smith had not

  been given a formal adaptive functioning test such as the ABAS or Vineland, but

  Fabian testified that Smith’s records indicate adaptive functioning problems:

        ... we’re starting to see global impairment, where he’s academically
        behind two years, he’s acting out, low frustration tolerance, aggression,
        behavioral problems, and that’s often consistent when someone has
        those adaptive behavioral deficits and the intellectual functioning
        deficits so that would be consistent with intellectual disability.

  (Doc. 125, PageID.1894-95). According to Dr. Fabian, Smith’s adaptive functioning

  fell in the mild intellectually disabled range before the age of 18. (Doc. 1225,

  PageID.1902).

        Dr. King, on the other hand, found that there was no evidence of intellectual

  disability before the age of 18. (Doc. 125-1, PageID.2021). According to Dr. King,

  there was only one page in Smiths records that said EMR – indicating he was


                                             28
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 29 of 30            PageID #: 4495




  educably mentally retarded, but the “overwhelming evidence” indicated “he was not

  functioning highly, but he was not functioning as an intellectually disabled

  individual.” (Doc. 125-1, PageID.2021-22). Dr. King testified that Smith’s IQ scores

  “were all in the borderline range of ability from childhood to adulthood.” (Doc. 125-

  1, PageID.2022). It is Dr. King’s opinion that Smith has never been intellectually

  disabled. (Doc. 125-1, PageID.2022). Smith “has no testing that indicates that he

  functions with an IQ of 70 or below in consistent fashion.” (Doc. 125-1,

  PageID.2022).

        After reviewing the testimony concerning Smith’s early years, the Court finds

  that Smith’s intellectual and adaptive functioning issues clearly arose before he was

  18 years of age. As the Court stated previously, this is a close case, but the evidence

  indicates that Smith’s intelligence and adaptive functioning has been deficient

  throughout his life. The Court found above that Smith falls in the upper end of the

  required significantly subaverage intellectual functioning and that he has

  significant deficits in adaptive behavior. The evidence indicates these deficits did

  not begin during Smith’s adult years but were present at an early age. The Court

  finds Smith’s intellectual and adaptive functioning issues manifested during his

  developmental period.

                                     CONCLUSION

        For the reasons explained above, the Court finds that Petitioner Joseph

  Clifton Smith is intellectually disabled. Accordingly, Smith’s petition for writ of

  habeas corpus is GRANTED with respect to his Atkins claim, and his death


                                            29
Case 1:05-cv-00474-CG-M Document 135 Filed 08/17/21 Page 30 of 30      PageID #: 4496




  sentence is VACATED. Smith is intellectually disabled and cannot constitutionally

  be executed.

        DONE and ORDERED this 17th day of August, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                         30
